Case 19-10844-BLS Doc309 Filed 06/26/19 Page1of 31

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 11
Achaogen, Inc., Case No. 19-10844 (BLS)
Debtor.! Re: D.L. 30

 

ORDER (I) APPROVING THE SALE OF CERTAIN ASSETS OF
THE DEBTOR FREE AND CLEAR OF LIENS, ENCUMBRANCES,
CLAIMS AND INTERESTS, AND (1) GRANTING RELATED RELIEF

Upon the Debtor’s Motion for (I) an Order Pursuant To Sections 105, 363, 364, 365 and
541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All Assets of
the Debtor; (B) Approving Procedures for the Assumption and Assignment or Rejection of
Designated Executory Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
Hearing; (D) Approving Forms and Manner of Notice of Respective Dates, Times, and Places in
Connection Therewith; and (E) Granting Related Relief; (II) an Order (A) Approving the Sale of
the Debtor’s Assets Free and Clear of Claims, Liens and Encumbrances; and (B) Approving the
Assumption and Assignment or Rejection of Executory Contracts and Unexpired Leases; and
(IIT) Certain Related Relief, on April 15, 2019 [D.I. 30] (the “Sale Motion”); * and the
Bankruptcy Court having entered the Order Pursuant to Sections 105, 363, 364, 365 and 541 of
the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1

and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All Assets of Debtor;

(B) Approving Procedures for the Assumption and Assignment, Assignment or Rejection of

 

' The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.

* Unless otherwise indicated, capitalized terms used, but not defined, herein have the meaning ascribed to them in
the Sale Motion, the Bidding Procedures or the Sale Agreement (as defined herein), as the context requires.

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 2 of 31

Designated Executory Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
Hearing; (D) Approving Forms and Manner of Notice of Respective Dates, Times, and Places in
Connection Therewith; and (E) Granting Related Relief, on May 1, 2019 [D.I. 123] (the
“Bidding Procedures Order’), which, among other things, (i) approved the Bidding Procedures
for the sale of all or substantially all of the Debtor’s assets, (ii) approved the form and manner of
notice of the Auction and Sale Hearing (as each such term is defined below); (iii) approved the
manner in which the notice of the assumption and assignment of the designated executory
contracts and unexpired leases would be given; and the Debtor having solicited bids in
accordance with the Bidding Procedures; and the Debtor having conducted the Auction in
accordance with the Bidding Procedures; and the Debtor, following the conclusion of the
Auction, having selected Heritage Global Partners, Inc. (the “Buyer’”) as having the highest or
otherwise best Qualified Bid for certain equipment of the Debtor (the “Purchased Assets”) set
forth in an asset purchase agreement dated June 23, 2019 (the “Sale Agreement”) and attached
hereto as Exhibit A; and the Bankruptcy Court having conducted and concluded a hearing on
June 25, 2019 (the “Sale Hearing”), to consider approval of the sale of the Purchased Assets free
and clear of all Liens (as defined below), Claims (as defined in section 101(5) of title 11 of the
United States Code (the “Bankruptcy Code”)) and other interests; and all parties in interest
having been heard, or having had the opportunity to be heard, regarding the Sale and upon the
record of the hearing to consider approval of the Bidding Procedures (the “Bidding Procedures
Hearing”), the Sale Hearing, the Declaration of Blake Wise in Support of the First Day Relief
[D.I. 3], and the Declaration of Philip C. Cassel in Support of Entry of the Sale Order D.I. [__],
and this Chapter 11 Case (as defined herein) and proceedings, and after due deliberation thereon,

and good cause appearing therefor;

 
 

Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 3 of 31

IT IS HEREBY FOUND AND DETERMINED THAT:*

A. Bankruptcy Petition. On April 15, 2019 (the “Petition Date”), the Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code commencing this case (this

ae

Chapter 11 Case’).

B. Jurisdiction and Venue. The Bankruptcy Court has jurisdiction to hear and
determine the Sale Motion pursuant to 28 U.S.C. §§ 157(b)(1) and 1334(a) and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware
dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),
(N) and (O). Venue is proper in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and
1409.

C. Final Order. This order (“Sale Order’) constitutes a final and appealable order
within the meaning of 28 U.S.C. § 158(a). Time is of the essence in closing the Sale, the Debtor
and the Buyer intend to close the Sale as soon as practicable, and there is no just reason for delay
in the implementation of this Sale Order. Specifically, the Sale must be approved and
consummated promptly in order to maximize the value to the Debtor, its estate, its creditors, and
all other parties in interest. Accordingly, there is cause to lift the stays contemplated by
Bankruptcy Rules 6004(h) and 6006(d).

D. Statutory Predicates. The statutory predicates for the relief sought in the Sale
Motion are sections 105, 363, 364, 365, and 541 of the Bankruptcy Code, Rules 2002, 6004,

6006 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules’), and

 

> This Sale Order shall be deemed to incorporate all findings of fact and conclusions of law made on the record at
the hearing for consideration of the entry of the Bidding Procedures Order and the Sale Hearing (as defined herein)
pursuant to Bankruptcy Rule 7052. In addition, findings of fact shall be construed as conclusions of law and
conclusions of law shall be construed as findings of fact when appropriate pursuant to Bankruptcy Rule 7052.
Case 19-10844-BLS Doc309 Filed 06/26/19 Page 4of 31

Rules 2002-1 and 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware (the “Local Rules’).

E. Notice. As evidenced by the certifications of service previously filed with the
Bankruptcy Court, and based on the representations of counsel at the Bidding Procedures
Hearing and the Sale Hearing, proper, timely, adequate and sufficient notice of the Sale Motion,
the Bidding Procedures Hearing, the Auction, the Sale Agreement, this Sale Order and the Sale
Hearing have been provided in accordance with the Bidding Procedures Order, sections 102(1),
363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006 and 9014 and the
Bidding Procedures Order, and Local Rule 6004-1. Such notice was good and sufficient and
appropriate under the particular circumstances and all known creditors of the Debtor and other
parties in interest in the Chapter 11 Case were offered a reasonable opportunity to object and be
heard. No other or further notice of the Sale Motion, including, without limitation, the Sale
Agreement, the Auction, the Sale Hearing, or of the entry of this Sale Order was or is necessary
or shall be required.

F, The Debtor continues to operate its business as debtor in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code.

G. No trustee or examiner has been appointed in the Chapter 11 Case.

H. The disclosures made by the Debtor concerning the Sale Motion, the Sale
Agreement, the Sale, the Buyer, and the Sale Hearing were good, complete and adequate.

I. Opportunity to Object. A reasonable opportunity to object or be heard
regarding the requested relief has been afforded to all creditors of the Debtor and other parties in

interest in the Chapter 11 Case, including, without limitation, the following: (i) the United States

Trustee for Region 3; (ii) counsel to the Creditors’ Committee, the Prepetition Lender and DIP

 
 

Case 19-10844-BLS Doc309 Filed 06/26/19 Page 5of 31

Lender (as such terms are defined below); (iii) all parties asserting a security interest in the
Purchased Assets to the extent any such interest is reasonably known to the Debtor; (iv) various
federal, state, county and city tax and regulatory authorities; (v) all entities known to have
expressed an interest in a transaction with respect to the Purchased Assets or that have been
identified by the Debtor or its advisors as a potential buyer of the Purchased Assets; (vi) local
and state environmental authorities and the Environmental Protection Agency; (vii) local, state
and federal authorities and agencies that have issued licenses or permits to the Debtor with
respect to the operation and use of the Purchased Assets; (viii) all of the Debtor’s known
creditors, and (ix) all parties requesting notice pursuant to Bankruptcy Rule 2002.

J. Title in the Purchased Assets. The Purchased Assets constitute property of the
Debtor’s estate and title thereto is vested in the Debtor’s estate within the meaning of section
541(a) of the Bankruptcy Code. The Debtor is the sole and lawful owner of the Purchased
Assets.

K. Business Justification. The Debtor has demonstrated a sufficient basis and
compelling circumstances to sell the Purchased Assets to the Buyer. Such action is an
appropriate exercise of the Debtor’s business judgment and in the best interest of the Debtor, the
estate and its creditors. Such business reasons include, but are not limited to, the facts that (i) the
Successful Bid set forth in the Sale Agreement constitutes the highest and best offer for the
Purchased Assets and (ii) the Sale Agreement and the Closing will present the best opportunity
to realize the value of the Purchased Assets. Entry of this Sale Order (and all provisions hereof)
is a condition precedent to the Buyer consummating the Sale Agreement.

L. Opportunity to Bid. The Debtor and its professionals marketed the Purchased

Assets appropriately and conducted the marketing and sale process (including the Auction) as set
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 6 of 31

forth in the Sale Motion in good faith without collusion and in accordance with the Bidding
Procedures and the Bidding Procedures Order. The marketing process set forth in the Bidding
Procedures and the Bidding Procedures Order was fair in substance and procedure and afforded a
full and fair opportunity for any party to make a higher or otherwise better offer to purchase the
Purchased Assets. Based upon the record of these proceedings, all creditors of the Debtor, other
parties in interest in the Chapter 11 Case, and all prospective buyers have been afforded a
reasonable and fair opportunity to bid for the Purchased Assets.

M. Auction. The Debtor, in the exercise of its reasonable discretion, and in
consultation with (i) the Official Committee of Unsecured Creditors appointed in this Chapter 11
Case (the “Creditors” Committee”) and (11) Silicon Valley Bank, N.A., in its capacity as the
Prepetition Lender and DIP Lender (hereinafter, the “Prepetition Lender” and the “DIP Lender,”
respectively) under the Debtor in Possession Credit and Security Agreement dated as of April 15,
2019 (the “DIP Credit Agreement’), conducted an auction (the ““Auction”) which concluded on
June 4, 2019, for the Purchased Assets being purchased by the Buyer. In conducting the
Auction, the Debtor has complied in all respects with the Bidding Procedures and Bidding
Procedures Order with respect to the Auction.

N. Highest or Otherwise Best Offer. The total consideration provided by the Buyer
for the Purchased Assets is the highest and otherwise best offer for the Purchased Assets
received by the Debtor. At the conclusion of the Auction, the Debtor, in exercising its
reasonable discretion, following consultation with the Creditors’ Committee, Prepetition Lender,
and DIP Lender determined that the Buyer submitted the highest or otherwise best offer for the

Purchased Assets, and that American Laboratory Trading Inc. (the “Back-up Bidder”), submitted

the second highest or otherwise best offer for the Purchased Assets, as more specifically

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 7 of 31

identified in its respective purchase agreement. Thus, the Debtor declared the Buyer the
Successful Bidder for the Purchased Assets in accordance with the Bidding Procedures, the
Bidding Procedures Order and the Sale Agreement, and designated the Back-up Bidder (subject
to entering into definitive documentation), and such determinations constitute the valid and
sound exercise of the Debtor’s business judgment. The Debtor, the Buyer, the Back-up Bidder,
and their respective agents and representatives, have complied in all respects with the Bidding
Procedures and Bidding Procedures Order.

O. Good Faith Purchaser. The Sale Agreement and the Sale have been negotiated
by the Debtor and the Buyer, and their respective agents and representatives, in good faith, at
arms’ length, and without collusion or fraud. The terms and conditions of the Sale Agreement,
including the consideration to be paid by the Buyer to the Debtor for the Purchased Assets
pursuant to the Sale Agreement , are fair and reasonable, and the Sale, including each part
thereof with respect to the Buyer, is in the best interest of the Debtor, its estate, and its creditors.

P, The Buyer is a “good faith purchaser” entitled to the full benefits and protections
of section 363(m) of the Bankruptcy Code and any other applicable bankruptcy or non-
bankruptcy law with respect to the sale and assignment of the Purchased Assets.

Q. The Sale Agreement was not controlled by an agreement between or among
potential or actual bidders within the meaning of section 363(n) of the Bankruptcy Code. The
Debtor and the Buyer have not engaged in any conduct that would cause or permit the Sale
Agreement to be avoided, or costs or damages to be imposed, under section 363(n) of the
Bankruptcy Code. The Buyer is entitled to all the protections and immunities of section 363(n)

of the Bankruptcy Code. The Buyer is not an “affiliate” or “insider” of the Debtor as defined in

section 101 of the Bankruptcy Code, and no common identity of incorporation, director, or

 
Case 19-10844-BLS Doc309 Filed 06/26/19 Page 8 of 31

stockholder existed or will exist between the Buyer, on the one hand, and the Debtor, on the
other hand, prior to or after the Closing Date.

R. An injunction against creditors of the Debtor and third parties pursuing Liens and
Claims against the Buyer is necessary to induce the Buyer to close the Sale; the issuance of such
an injunction is therefore necessary to avoid irreparable injury to the Debtor’s estate, and will
benefit all creditors of the Debtor.

S. The Buyer has acted in good faith in its negotiations with the Debtor, submitting a
bid, and participating in the Auction, and finalizing the terms of the Sale Agreement.

T. Corporate Power and Authority. The Debtor has full corporate power and
authority to execute and deliver the Sale Agreement and to perform all of its respective
obligations thereunder, and the sale of the Purchased Assets has been duly and validly authorized
by all corporate authority necessary to consummate the Sale. No consents or approvals, other
than as expressly provided for in the Sale Agreement, and the entry of this Sale Order, are
required by the Debtor to consummate the Sale.

U. Free and Clear. The Buyer would not have entered into the Sale Agreement to
acquire the Purchased Assets, and would exercise its right to terminate the Sale Agreement, if the
sale of the Purchased Assets were to be transferred to it other than free and clear of all Liens and
Claims, or if the Buyer would, or in the future could, be liable for any such Liens or Claims. A
sale of the Purchased Assets other than one free and clear of all Liens and Claims would
adversely impact the Debtor’s estate, and would yield substantially less value for the Debtor’s

estate, with less certainty than the Sale. Therefore, the Sale contemplated in the Sale Agreement

is in the best interests of the Debtor, its estate, its creditors, and all other parties in interest.

 
Case 19-10844-BLS Doc309 Filed 06/26/19 Page 9 of 31

V. Satisfaction of 363(f) Standards. The Debtor may sell and assign the Purchased
Assets free and clear of all Liens and Claims because, with respect to each creditor asserting a
Lien or Claim , one or more of the standards set forth in sections 363(f)(1)-(5) of the Bankruptcy
Code have been satisfied. Those holders of Liens or Claims who did not object or who withdrew
their objections to this Sale Order are deemed to have consented to the Sale Motion and the sale
and assignment of the Purchased Assets to the Buyer pursuant to section 363(f)(2) of the
Bankruptcy Code. Those holders of Liens or Claims who did object fall within one or more of
the other subsections of section 363(f) of the Bankruptcy Code and are adequately protected by
having their Liens or Claims, if any, attach to the proceeds of the Sale ultimately attributable to
the Purchased Assets in which such holders allege a Lien or Claim in the same order of priority,
with the same validity, force and effect that such holder had prior to the Sale, and subject to any
claims and defenses the Debtor and its estate may possess with respect thereto; provided, that the
Debtor will cause the proceeds of the Sale to be remitted pursuant to paragraph 27 of this Sale
Order.

W. No Successor Liability. The transactions contemplated under the Sale Agreement
do not amount to a consolidation, merger, or de facto merger of the Buyer with the Debtor and/or
the Debtor’s estate, there is not substantial continuity between the Debtor and the Buyer, there is
no common identity between the Debtor and the Buyer, there is no continuity of enterprise
between the Debtor and the Buyer, the Buyer is not a mere continuation of the Debtor or its
estate, and the Buyer does not constitute a successor to the Debtor or its estate in any way. The

Buyer would not have acquired the Purchased Assets but for the foregoing protections against

potential claims based upon “successor liability” or similar theories.

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 10 of 31

X. No Fraudulent Transfer. The Sale is not for the purpose of hindering, delaying
or defrauding creditors under the Bankruptcy Code or under the laws of the United States, any
state, territory, or possession or the District of Columbia. Neither the Debtor nor the Buyer have
entered into the Sale Agreement or is consummating the Sale with any fraudulent or otherwise
improper purpose.

Y. Fair Consideration. The consideration provided for by the Buyer for the
Purchased Assets indicated in the Sale Agreement is the highest and best available under the
circumstances and constitutes reasonably equivalent value and fair consideration (as those terms
are defined in each of the Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act, section 548 of the Bankruptcy Code or any similar state or federal law), and fair
consideration under the Bankruptcy Code and under the laws of the United States, any state,
territory, or possession or the District of Columbia.

Z. Compliance with Bankruptcy Code. The consummation of the Sale is legal,

 

valid, and properly authorized under all applicable provisions of the Bankruptcy Code, including
without limitation sections 105(a), 363(b), 363(f), 363(m), 365(b) and 365(f) of the Bankruptcy
Code and all of the applicable requirements of such sections have been or will be complied with
the Sale as of the Closing Date.

AA. Sale Transaction Not_a Sub Rosa Plan. The sale of the Purchased Assets,
outside of a plan of reorganization pursuant to the Sale Agreement neither impermissibly
restructures the nights of the Debtor’s creditors nor impermissibly dictates the terms of a

liquidating plan of reorganization for the Debtor. The Sale does not constitute a sub rosa chapter

11 plan.

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 11 of 31

BB. The Sale contemplated by the Sale Agreement is in the best interest of the Debtor,
its estate, its creditors, interest holders and all other parties in interest in the Chapter 11 Case;

and it is therefore,

ORDERED, ADJUDGED AND DECREED THAT:

1, Relief Granted. The relief requested in the Sale Motion is hereby granted in its
entirety.

2. Objections Overruled. All objections and responses to the Sale Motion, the
Auction, this Sale Order or the relief granted herein (including all reservations of rights included
therein) that have not been overruled, withdrawn, waived, settled, or otherwise resolved, are
hereby overruled and denied on the merits with prejudice.

3. Notice. Notice of the Sale Motion, the Auction, the Sale Hearing and the Sale
was fair and equitable under the circumstances and complied in all respects with the Bidding
Procedures, sections 102(1), 363 and 365 of the Bankruptcy Code, Bankruptcy Rules 2002,
6004, 6006, 9006, and 9007 and Local Rule 6004-1.

4. Prior Findings of Fact_and Conclusions of Law. The Bankruptcy Court’s
findings of fact and conclusions of law in the Bidding Procedures Order, including the record of
the Bidding Procedures Hearing, are incorporated herein by reference.

5. Approval. The Sale Agreement (and all ancillary documents related thereto) is
hereby approved and authorized in all respects and shall be deemed in full force and effect, and
the Debtor and the Buyer are hereby authorized, empowered and directed to fully perform under,
consummate, and implement the terms of the Sale Agreement and to execute, deliver and
perform under, any and all additional instruments and documents that may be reasonably
necessary or desirable to implement and effectuate the terms of the Sale Agreement and this Sale

Order, including, without limitation, deeds, assignments, patents, stock powers, transfers of

1]

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 12 of 31

membership interests and other instruments of transfer, and to take all further actions as may
reasonably be requested by the Debtor or the Buyer for the purpose of assigning, transferring,
granting, conveying, and conferring to the Buyer or reducing to possession any or all of the
Purchased Assets, as may be necessary or appropriate to the performance of the Debtor’s
obligations as contemplated by the Sale Agreement, without any further corporate action or
orders of the Bankruptcy Court. Notwithstanding anything set forth in this Sale Order to the
contrary, all rights, duties and obligations of the Buyer may be assigned to a designee (including
an Affiliate) of the Buyer in accordance with the Sale Agreement; provided, that the Buyer is,
and shall remain, primarily and irrevocably responsible for the full performance of the Buyer’s
duties and obligations under the Sale Agreement notwithstanding any such designation or the
terms thereof.

6. Good Faith. The Buyer is a good faith purchaser of the Purchased Assets set
forth in the Sale Agreement and is hereby granted and entitled to all of the protections provided
to a good faith purchaser under section 363(m) of the Bankruptcy Code. Pursuant to section
363(m) of the Bankruptcy Code, if any or all of the provisions of this Sale Order are hereafter
reversed, modified, or vacated by a subsequent order of the Bankruptcy Court or any other court,
such reversal, modification, or vacatur shall not affect the validity and enforceability of any sale,
transfer, or assignment under the Sale Agreement or obligation or right granted pursuant to the
terms of this Sale Order (unless stayed pending appeal prior to the Closing Date), and
notwithstanding any reversal, modification, or vacatur, any sale, transfer, or assignment shall be
governed in all respects by the original provisions of this Sale Order and the Sale Agreement, as

the case may be.

12
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 13 of 31

7. Section 363(n) of the Bankruptcy Code. The Sale approved by this Sale Order
is not subject to avoidance or any recovery or damages pursuant to section 363(n) or any other
section of the Bankruptcy Code.

8. Documentation. The Debtor is authorized and empowered to cause to be filed
with the secretary of state of any state or other applicable officials of any applicable
governmental units, any and all certificates, agreements, or amendments necessary or appropriate
to effectuate the Sale contemplated by the Sale Agreement, any related agreements and this Sale
Order, including amended and restated certificates or articles of incorporation, by-laws, or
certificates or articles of amendment, and all such other actions, filings, or recordings as may be
required under appropriate provisions of the applicable laws of all applicable governmental units
or as any of the officers of the Debtor may determine are necessary or appropriate, and all such
officials are hereby authorized to accept the foregoing. The execution of any such document or
the taking of any such action shall be, and hereby is, deemed conclusive evidence of the
authority of such person to so act.

9. Cooperation. The Debtor is hereby authorized and directed to cooperate with the
Buyer as reasonably requested by the Buyer or as required of the Debtor under the Sale
Agreement, and take all actions and execute all documents which the Buyer reasonably and in
good faith determines is necessary or desirable to ensure that the Sale related to the Buyer is
consummated in accordance with the Sale Agreement, and the Debtor is authorized to make such
modifications or supplements reasonably acceptable to the Debtor and the Buyer to any bill of
sale or other document or instrument executed or to be executed in connection with the Closing

to facilitate such consummation as contemplated by the Sale Agreement.

13

 
  

  

Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 14 of 31

10. Duty to Close. Neither the Debtor nor the Buyer shall have any obligation to
proceed with the Closing until all conditions precedent to their respective obligations to proceed
have been met, satisfied or waived in accordance with the terms of the Sale Agreement;
provided, the Debtor shall consult in good faith with the DIP Lender and the Creditors’
Committee prior to waiving any conditions precedent with respect thereto.

11. Malid Transfer. Effective as of the Closing of the Sale, the sale of the Purchased
Assets by the Debtor to the Buyer pursuant to the terms of the Sale Agreement shall constitute a
legal, valid and effective transfer of the Purchased Assets, notwithstanding any requirement for
approval or consent by any person, and shall vest the Buyer with all right, title, and interest of
the Debtor in and to the Purchased Assets, free and clear of all Liens and Claims pursuant to
section 363(f) of the Bankruptcy Code constitutes a legal, valid, and effective assignment and
delegation of any and all obligations, liabilities. Upon the occurrence of the Closing, this Sale
Order shall be considered and constitute, for any and all purposes, a full and complete general
assignment, conveyance, and transfer of the Purchased Assets to the Buyer pursuant to the Sale
Agreement and/or a bill of sale or assignment transferring indefeasible right, title and interest in
the Purchased Assets and all other rights and interests associated with or appurtenant to such
Purchased Assets, including, without limitation, warranty rights, and other non-executory
contract rights, to the Buyer all to the extent set forth in the Sale Agreement.

12. Free and Clear. Upon the occurrence of the Closing under the Sale Agreement,
the Debtor shall be, and hereby is, authorized, empowered, and directed, pursuant to sections
105, 363(b) and 363(f) of the Bankruptcy Code, to sell, assign, convey, and transfer the
Purchased Assets to the Buyer. Except, and solely, to the extent specifically provided in the Sale

Agreement or this Sale Order, the sale and assignment of the Purchased Assets, to the Buyer

14
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 15 of 31

pursuant to the Sale Agreement vests the Buyer with all right, title and interest of the Debtor in
and to the Purchased Assets, free and clear of any and all Liens, Claims, and liabilities of any
kind or nature whatsoever, whether known or unknown as of the Closing Date, now existing or
hereafter arising, legal or equitable, matured or unmatured, contingent or non-contingent,
liquidated or unliquidated, whether imposed by agreement, understanding, law, equity, or
otherwise, with all such Liens and Claims to attach only to the proceeds of the sale and
assignment of such Purchased Assets with the same priority, validity, force, and effect as they
now have in or against such Purchased Assets; provided, that the Debtor will cause the proceeds
of all Sale to be remitted pursuant to paragraph 27 of this Sale Order. The Sale Motion shall be
deemed to have provided sufficient notice as to the sale and assignment of the Purchased Assets
free and clear of all Liens and Claims in accordance with Local Rule 6004-1. Following the
Closing, no holder of any Lien or Claim on any of the Purchased Assets subject to the Closing
may interfere with the Buyer’s enjoyment of the Purchased Assets based on or related to such
Lien or Claim, or any actions that the Debtor may take or fail to take in its Chapter 11 Case and
no interested party may take any action to prevent, interfere with or otherwise enjoin
consummation of the Sale.

13. The term “Lien” as used in this Sale Order shall include, without limitation, all
liens, interests, rights, encumbrances, rights of offset, recoupment rights, reversionary rights,
assignment rights, rights to specific performance, restrictions, leases, option nights or claims,
obligations, liabilities, indentures, loan agreements, guaranties, demands, contractual
commitments or interests in respect of the Debtor or any property of the Debtor, equity interests,

licenses, instruments, conditional sale rights or other title retention agreements, rights of first

refusal, reversionary rights, consent rights, contract rights, rights of recovery, reimbursement

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 16 of 31

rights, contribution claims, indemnity rights, regulatory violations, judgments, decrees of any
court or foreign or domestic governmental or quasi-governmental entity, debts arising in any way
in connection with any agreements, acts or failures to act and reclamations rights whether choate
or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or
unrecorded, perfected or unperfected including, without limitation, the following: (i) any “Lien”
as such term is defined the Sale Agreement; (ii) any employment or labor agreements; (iii) all
mortgages, deeds of trust, hypothecations, pledges, security interests or charges of any kind or
nature; (iv) any pension, welfare, compensation or other employee benefit plans, agreements,
practices and programs, including, without limitations, any pension plan of the Debtor; (v) any
other employee, workers’ compensation, occupational disease or unemployment or temporary
disability related claim, including, without limitations, claims that might otherwise arise under or
pursuant to (a) the Employee Retirement Income Security Act of 1974, Pub. L. No. 93-406, 88
Stat. 829 (1974), as amended, (b) the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., as
amended, (c) Title VU of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seg., as amended,
(d) the Federal Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq., as amended, (e) the
National Labor Relations Act, 29 U.S.C. §§ 151 et seg., as amended, (f) the Worker Adjustment
and Retraining Act of 1988, 29 U.S.C. §§ 2101 et seg., (g) the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621 ef seg., as amended, (h) the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101 ef seg., as amended, (i) state discrimination laws,
(j) state unemployment compensation laws or any other similar state laws, or (k) any other state
or federal benefits or claims relating to any employment with any of the Debtor or any of its

respective predecessors; (vi) any claims that might arise under or pursuant to any bulk sales or

similar law; (vil) any claims that might arise under or pursuant to any tax statutes or ordinances,

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 17 of 31

including, without limitation, the Internal Revenue Code of 1986, as amended; (viii) any claims
that might arise under or pursuant to theories of successor liability, including any theories on
product liability grounds; and (ix) any environmental or other liens, claims (as defined in section
101(5) of the Bankruptcy Code), encumbrances, obligations, liabilities, contractual commitments
or interests of any kind or nature arising from existing conditions on or prior to the Closing Date
or relating to a period on or prior to the Closing Date, whether arising before or after the Closing
Date.

14. The provisions of this Sale Order authorizing the sale and assignment of the
Purchased Assets free and clear of Liens and Claims shall be self-executing and, without limiting
the obligations of the Debtor under the Sale Agreement or hereunder including under paragraph
16 hereof, neither the Debtor nor the Buyer shall be required to execute or file releases,
termination statements, assignments, consents, or other instruments in order to effectuate,
consummate, and implement the provisions of this Sale Order.

15. With regard to the forms of, timing, and other terms concerning the consideration
to be provided by the Buyer to the Debtor as set forth in the Sale Agreement, the Buyer is
directed to comply with its respective obligations thereunder, and the Debtor, any liquidating
trustee appointed in this Chapter 11 Case, and their successors and assigns, are hereby authorized
to enforce all such provisions. As further set forth in paragraph 33 hereof, the Bankruptcy Court
shall retain exclusive jurisdiction with regard to any and all issues, disputes, controversies,
causes of action, and/or claims with regard to, or arising under, such provisions, including,
without limitation, the enforcement thereof .

16. Authorization to Creditors. On and immediately after the Closing Date, each of

the Debtor’s applicable creditors is authorized to execute such documents and take all other

17

 
  

  

Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 18 of 31

actions as may be reasonably necessary to release its Liens, if any, in the Purchased Assets
subject to such Sale, as such Liens may otherwise exist. If any person or entity that has filed
financing statements, mortgages, mechanics liens, lis pendens or other documents, instruments,
notices or agreements evidencing any Lien against or in the Purchased Assets shall not have
delivered to the Debtor before the Closing, in proper form for filing and executed by the
appropriate parties, termination statements, releases or instruments of satisfaction that the person
or entity has with respect to the Purchased Assets subject to the Sale, then with regard to the
Purchased Assets, (i) the Debtor and the Buyer are authorized and directed to execute and file
such termination statements, releases, instruments of satisfaction or other documents on behalf of
the person or entity with respect to such Purchased Assets and (ii) the Debtor or the Buyer is
authorized and directed to file, register or otherwise record a certified copy of this Sale Order
which, once filed, registered or otherwise recorded, shall constitute conclusive evidence of the
release of all Liens against the Purchased Assets. This Sale Order is deemed to be in recordable
form sufficient to be placed in the filing or recording system of each and every federal, state,
local, tribal, or foreign government agency, department, or office.

17. Authorization to Government Agencies. Each and every Governmental
Authority, filing agent, filing officer, title agent, recording agency, governmental department,
secretary of state, federal, state, and local official, and any other persons and entity who may be
required by operation of law, the duties of their office or contract, to accept, file, register, or
otherwise record or release any documents or instruments or who may be required to report or
insure any title in or to the Purchased Assets, is hereby authorized to accept any and all
documents and instruments necessary and appropriate to consummate the Sale contemplated by

the Sale Agreement or this Sale Order. All such entities described above in this paragraph are

18
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 19 of 31

authorized to strike all recorded Liens against the Purchased Assets from their records, official
and otherwise.

18. No Successor Liability. The Buyer and its affiliates, predecessors, successors,
assigns, members, partners, directors, officers, employees, principals and shareholders (or
equivalent) are not and shall not be (i) deemed a “successor” in any respect to the Debtor or its
estate as a result of the consummation of the Sale contemplated by the Sale Agreement or any
other event occurring in the Chapter 11 Case under any theory of law or equity, (11) deemed to
have, de facto or otherwise, merged, or consolidated with or into the Debtor or its estate, (iii)
deemed to have a common identity with the Debtor, (iv) deemed to have a continuity of
enterprise with the Debtor, or (v) deemed to be a continuation or substantial continuation of the
Debtor or any enterprise of the Debtor. Except as otherwise expressly provided in this Sale
Order and/or the Sale Agreement the transfer of the Purchased Assets to the Buyer under the Sale
Agreement shall not result in the Buyer or its affiliates, predecessors, successors, assigns,
members, partners, directors, officers, employees, or principals and shareholders (or equivalent)
(1) having any liability or responsibility for any claim against the Debtor or against an insider of
the Debtor, (ii) having any liability whatsoever with respect to or be required to satisfy in any
manner, whether at law or in equity, whether by payment, setoff or otherwise, directly or
indirectly, any Lien, or (iii) having any liability or responsibility to the Debtor except as is
expressly set forth in the Sale Agreement or this Sale Order. The Buyer shall not assume, nor be
deemed to assume, or in any way be responsible for any liability or obligation described in the
foregoing sentence, and the Sale Motion shall be deemed to have provided sufficient notice as to

the Sale and assignment of the Purchased Assets free and clear of all such liabilities and

obligations in accordance with Local Rule 6004-1.

 
 

Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 20 of 31

19. Examples of No Successor Liability. Without limiting the generality, effect or
scope of the foregoing, as a result of and following the Closing, the Buyer and its affiliates,
predecessors, successors, assigns, members, partners, directors, officers, principals and
shareholders (or equivalent) shall have no successor or vicarious liabilities of any kind or
character, including, without limitation, any theory of antitrust, environmental, transferee
liability, continuity of enterprise, mere continuation, labor law, bulk sales law, employment or
benefits law, alter ego, veil piercing, escheat, de facto merger or substantial continuity, whether
known or unknown as of the Closing Date, now existing or hereafter arising, whether legal or
equitable, matured or unmatured, contingent or non-contingent, liquidated or unliquidated,
whether imposed by agreement, understanding, law, equity or otherwise with respect to the
Debtor or any obligations of the Debtor relating to the period prior to the Closing Date whether
arising before or after the Closing Date, including, without limitation, United States or foreign
pension liabilities or liabilities on account of any federal, state or other taxes arising, accruing or
payable under, out of, in connection with, or in any way relating to or calculated or determined
with respect to or based in whole or in any part upon the operation of the Purchased Assets or the
on or prior to such Closing Date or any taxes in connection with, or in any way related to, the
cancellation of debt of the Debtor or its Affiliates. The consideration given by the Buyer shall
constitute valid and valuable consideration for the release of any potential claims of successor
liability against the Buyer which releases shall be deemed to have been given in favor of the
Buyer by all holders of Liens and Claims, against the Debtor or the Purchased Assets.

20. Injunction. Subject to paragraph 30, all persons and entities, including, but not
limited to, the Debtor, employees, former employees, all debt security holders, equity holders,

licensors, administrative agencies, governmental units (as defined in section 101(27) of the
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 21 of 31

Bankruptcy Code), tax and regulatory authorities, secretaries of state, federal, state, and local
officials, lenders, contract parties, bidders, lessors, other parties in possession of the Purchased
Assets at any time, trade creditors and all other creditors holding any Liens or Claims of any kind
or nature whatsoever against or in the Debtor or in the Debtor’s interests in the Purchased Assets
(whether known or unknown as of the Closing Date, now existing or hereafter arising, legal or
equitable, matured or unmatured, contingent or noncontingent, liquidated or unliquidated,
whether imposed by agreement, understanding, law, equity, or otherwise), arising under or out
of, in connection with, or in any way relating to, the Debtor, the Purchased Assets, the operation
of the Debtor’s business, on or prior to the Closing Date, the Sale (other than the Buyer’s
obligations under this Sale Order and the Sale Agreement, and all other ancillary agreements,
documents or instruments entered into in connection with the Sale Agreement), or the transfer of
the Purchased Assets to the Buyer shall be and hereby are forever barred, estopped and
permanently enjoined from asserting, prosecuting, commencing, continuing, or otherwise
pursuing in any manner any action, claim or other proceeding of any kind, directly or indirectly,
against the Buyer or any of its respective affiliates, predecessors, successors, or assigns or any of
its respective current and former members, officers, directors, employees, managed funds,
investment advisors, attorneys, employees, partners, principals, affiliates, shareholders (or
equivalent), financial advisors and representatives (each of the foregoing in its individual
capacity), its property or the Purchased Assets. In connection with the foregoing, actions that are
barred hereby include, without limitation: (i) the commencement or continuation of any action or
other proceeding, (ii) the enforcement, attachment, collection, or recovery of any judgment,

award, decree or order, (iii) the creation, perfection, or enforcement of any Lien, Claim, interest,

or encumbrance, (iv) the assertion of any right of setoff, subrogation, recoupment, reversion,

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 22 of 31

assignment or specific performance of any kind, (v) the commencement or continuation of any
action that does not comply with, or is inconsistent with, the provisions of this Sale Order, any
actions contemplated or taken in respect hereof, or the Sale Agreement, and (vi) the revocation,
termination or failure or refusal to renew any Governmental Authorization or other license,
permit, registration, or governmental authorization or approval to operate any of the Purchased
Assets or conduct the businesses associated with such Purchased Assets. Following the Closing
Date, no Person that was the holder of a Lien on, in or against the Purchased Assets prior to the
Closing Date shall interfere with the Buyer’s title to, license of, or use and enjoyment of the
Purchased Assets based on or related to such Lien, or any actions that the Debtor may take in the
Debtor’s case.

21. No Bulk Sale; No Brokers. No bulk sales law or any similar law of any state or
other jurisdiction shall apply in any way to the Sale or the other transactions contemplated under
the Sale Agreement or this Sale Order. Other than Cassel Salpeter & Co., LLC (“Cassel”), no
broker, finder, or financial advisor was involved in consummating the Sale or the other
transaction, and, other than Cassel, no commissions are due to any person or entity in connection
with the Sale or the other such transactions. The Buyer is not and will not become obligated to
pay any fee or commission or like payment to any broker, finder, or financial advisor as a result
of the consummation of the Sale or the other transactions based upon any arrangement made by
or on behalf of the Debtor; provided, that the Debtor is authorized to apply proceeds of the Sale
to the fees and expenses of Cassel in accordance with the order of this Court approving Cassel's

engagement including, without limitation, any provisions in such order regarding determination

of the value of any consideration received by the Debtor.

 
  

 

Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 23 of 31

22. Fees and Expenses; Indemnity. Any amounts payable or otherwise
reimbursable by the Debtor under the Sale Agreement or any of the documents delivered by the
Debtor in connection with the Sale Agreement, including without limitation (i) any allowed
claims for breach thereof, (ii) any amounts relating to the indemnity provided by the Debtor
under the Sale Agreement, if any, and (iii) any purchase price or other adjustments, shall be paid
under the terms of and in the manner provided in the Sale Agreement without further order of the
Bankruptcy Court, as an allowed administrative claim in an amount equal to such payment in
accordance with sections 503(b) and 507(a)(2) of the Bankruptcy Code, and shall not be
discharged, modified, or otherwise affected by any reorganization plan for the Debtor, except by
written agreement with the Buyer or its successors or assigns (such agreement to be provided in
such Buyer’s or its successor’s or assign’s respective sole discretion).

23. Failure to Specify Provisions. The failure specifically to include any particular
provisions of the Sale Agreement or any related agreements in this Sale Order shall not diminish
or impair the effectiveness of such provision, it being the intent of the Bankruptcy Court, the
Debtor and the Buyer that the Sale Agreement and any related agreements are authorized and
approved in their entirety with such amendments thereto as may be made by the parties in
accordance with this Sale Order. Likewise, all of the provisions of this Sale Order are
nonseverable and mutually dependent.

24. Lease. Notwithstanding anything in this Sale Order or the Sale Agreement to the
contrary, that certain lease dated as of August 12, 2016, as amended by that certain First
Amendment to Lease dated as of April 7, 2017, Second Amendment to Lease dated as of July 20,
2017, Third Amendment to Lease dated as of August 17, 2017, and that certain Fourth

Amendment to Lease dated as of November 29, 2018 (collectively, as amended, the “Lease’’),

  
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 24 of 31

between AP3-SF2 CT South LLC (the “Landlord”) and the Debtor for certain premises (the
‘“Premises”’) in that certain building located at One Tower Place, South San Francisco, California,
any leasehold estate created by the Lease, any subleases or sublease estates related thereto, any
security deposits or letters of credit related to the Lease or any sublease, or any fixtures
constituting a portion of the Premises within, on, or about the Premises is not, and shall not be
deemed to be, assumed by the Debtor, assumed by the Debtor and assigned to the Buyer, sold by
the Debtor to the Buyer, or rejected by the Debtor, pursuant to this Sale Order or any of the
underlying agreements with the Buyer, and the respective rights, remedies, defenses, powers,
duties, and obligations of the Debtor and the Landlord arising under, or in connection with, the
Lease and Premises are hereby preserved. The Debtor shall retain all rights afforded to it under
the Bankruptcy Code to assume, assume and assign, or reject the Lease and/or any subleases
related thereto notwithstanding entry of this Sale Order.

25. Landlord Indemnity; Insurance. Heritage shall pay for any and all loss and
damage to any portion of the property located at One Tower Place, South San Francisco,
California 94080 (the “Property’’), and all improvements thereon, and any injury to and/or death
of any persons whatsoever, solely to the extent arising wholly or in part from the access to and
activities upon the Property by Heritage and/or Heritage’s employees, agents, vendors or
contractors (collectively, “Heritage’s Agents’’), and shall keep the Property free and clear of all
mechanics’ and materialmen’s liens and claims for labor and/or materials arising out of any
activity upon the Property by Heritage or Heritage’s Agents. Heritage shall defend, indemnify
and hold the Landlord, and its members, managers, partners, agents, officers, directors,

employees and affiliates free and harmless against all claims, liens, losses, damages, injuries or

death, and against all consequent costs and expenses (including, without limitation, attorneys’

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 25 of 31

fees and expenses and all costs of enforcement of this indemnity) of whatever kind or nature, to
the extent arising in whole or in part from any activity upon the Property by Heritage or
Heritage’s Agents; provided, that the foregoing shall not apply to (@) the mere discovery (as
opposed to the exacerbation by Heritage or Heritage’s Agents) of any pre-existing condition at
the Property or (ii) ordinary wear and tear occasioned during the reasonable removal of the
Heritage Purchased Assets in accordance with industry standards.

26. In addition, prior to entering the Property, Heritage shall provide the Landlord
with evidence of insurance in form, substance and amount as may be reasonably required by the
Landlord in connection with Heritage’s entry into, and removal from, the Property of the
Heritage Purchased Assets, and Heritage shall maintain such insurance at its own cost until such
time as Heritage no longer has access to the Property for such purpose. The Debtor shall comply
with the applicable provisions of the Lease, applicable laws and regulations, and shall obtain all
required permits and approvals, in connection with the removal and disposal of any hazardous
materials related to the removal of the Heritage Purchased Assets from the Property. For the
avoidance of doubt, the Heritage Purchased Assets do not include any of the Included Furniture
or Optional Furniture referenced and defined in Section 18 of the Debtor’s sublease to Sana
Biotechnology, Inc. dated October 25, 2018, and the Debtor is not selling or transferring the
same to Heritage pursuant to the Heritage Sale Agreement or this Sale Order.

27. No_ Waiver of Rights Under the DIP Loan Documents and Prepetition Loan
Documents. Nothing in this Sale Order shall be deemed to waive, release, extinguish, or estop
the Debtor, its estate or its creditors from asserting, or impairing or diminishing such rights to
assert, any right (including any right of recoupment), claim, cause of action, defense, offset or

counterclaim in respect of any assets of the Debtor remaining after the completion of the

25

 

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 26 of 31

Closing. All proceeds from the consummation of the Sale shall be treated in accordance with the
provisions of the DIP Credit Agreement and the applicable order of the Bankruptcy Court
approving the Debtor’s post-petition financing (collectively, the “DIP Order’), including, but not
limited to, the provisions in the DIP Order governing the use of Cash Collateral (as defined
therein); provided, notwithstanding anything to the contrary contained in this Sale Order or in the
Sale Document, from and after the closing of the Sale, the Debtor is hereby authorized and
directed to hold all cash proceeds of the Sale in a segregated account and, pending further order
of the Bankruptcy Court, such proceeds shall not be used for any purpose, other than for payment
of obligations arising under the key employee retention plan that was approved by the
Provided Noweney, *ne Deroror may use ne Cosn proceeds OF the Dale
Bankruptcy Cour Nothing in this Sale Order shall (i) be deemed a waiver of the rights and
Gov CPEVEAIONS Wit Aine congenr & ene Be Committee and DO
remedies of the DIP Lender under the DIP Credit Agreement, any documents relating thereto, or Lender,
the DIP Order; (ii) affect in any way the validity, perfection, priority or enforcement of the liens
and claims granted to the DIP Lender under or pursuant to the DIP Credit Agreement and DIP
Order; (iii) affect or limit in any way the validity, perfection, priority or enforcement of the
Prepetition Loan Liens, the Prepetition Loan Obligations, the Prepetition Loan Collateral (each
as defined in the DIP Order), or the Adequate Protection Liens, Adequate Protection Obligations,
Adequate Protection Claims, (each as defined in the DIP Order) or any other rights and
protections granted to the Prepetition Lender under the Prepetition Loan Agreement (as defined
in the DIP Order) and the DIP Order; or (iv) affect in any way the validity or priority of the
KEIP/KERP Plan Amount (as defined in the DIP Order), all of which shall attach to the proceeds
of the Sale. For the avoidance of doubt, nothing herein shall affect the Creditors’ Committee’s

rights to commence a Challenge or other rights as set forth in the DIP Order. Notwithstanding

anything to the contrary in the Bidding Procedures, Bidding Procedures Order, DIP Loan

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 27 of 31

Agreement, or DIP Order, the date by which the Sale approved pursuant to this Sale Order must
be closed is fifteen (15) days after the date of entry of this Sale Order.

28. Back-Up Bid. The Back-up Bid submitted by the Back-up Bidder shall remain
open and irrevocable as set forth in the Bidding Procedures and Bidding Procedures Order, and
in the event that the Successful Bidder shall fail to close for whatever reason on the Purchased
Assets, the Debtor and the Back-up Bidder shall close on the Sale, subject to final negotiations
on the Back-up Bidder’s bid and executing a sale agreement with the Back-up Bidder, within the
time period set forth in the Bidding Procedures and Bidding Procedures Order.

29. Good Faith Deposits. Notwithstanding anything to the contrary in the Bidding
Procedures or Bidding Procedures Order, the good faith deposit of the Back-up Bidder shall be
retained by the Debtor in the event that the Back-up Bidder, in the reasonable discretion of the
Debtor, and after five (5) business days’ written notice to the Back-up Bidder, shall fail to
proceed with, or consummate, its bid, including, without limitation, by failing to negotiate in
good faith with the Debtor, failing to execute its asset purchase agreement, or failing to close on
the sale in accordance with the terms of its asset purchase agreement which is the subject of its
bid.

30. Binding Order. This Sale Order shall be binding upon and govern the acts of all
persons and entities, including, without limitation, the Debtor, the Buyer, the Back-up Bidder,
and their respective successors and permitted assigns, including, without limitation, any chapter
11 trustee hereinafter appointed for the Debtor’s estate or any trustee appointed in a chapter 7
case if this case is converted from chapter 11, all creditors of the Debtor (whether known or
unknown), all non-Debtor parties to all Governmental Authorities, filing agents, filing officers,

title agents, recording agencies, governmental departments, secretaries of state, federal, state, and

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 28 of 31

 

local officials, and all other persons and entities who may be required by operation of law, the
duties of their office or contract, to accept, file, register, or otherwise record or release any
documents or instruments or who may be required to report or insure any title in or to the
Purchased Assets. The Sale Agreement and the Sale shall not be subject to rejection or
avoidance under any circumstances. This Sale Order and the Sale Agreement shall inure to the
benefit of the Debtor, its estates, its creditors, the Buyer and its respective successors and
assigns.

31. No Stay of Order. The provisions of Bankruptcy Rules 6004 and 6006, and to
the extent applicable under Bankruptcy Rules, Rules 54(b) and 62(a) of the Federal Rules of
Civil Procedure, staying the effectiveness of this Sale Order for fourteen (14) days are hereby
waived, and this Sale Order shall be effective and enforceable immediately upon entry and its
provisions shall be self-executing. Any party desiring to appeal this Sale Order must exercise
due diligence in filing an appeal, pursuing a stay and obtaining a stay prior to the Closing, or risk
its appeal being foreclosed as moot.

32. Lift of Automatic Stay. The automatic stay pursuant to section 362 of the
Bankruptcy Code is hereby lifted with respect to the Debtor to the extent necessary, without
further order of the Bankruptcy Court, to allow the Buyer to deliver any notice provided for in
the Sale Agreement and allow the Buyer to take any and all actions permitted under the Sale
Agreement.

33. Retention of Jurisdiction. The Bankruptcy Court shall retain exclusive
jurisdiction to (i) interpret, implement and enforce the terms and provisions of this Sale Order,
the Bidding Procedures Order, and the Sale Agreement, including all amendments thereto and

any waivers and consents thereunder and each of the agreements executed in connection

28
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 29 of 31

therewith, in all respects, (ii) decide any disputes concerning this Sale Order, the Sale Agreement
or the rights and duties of the parties hereunder or thereunder or any issues relating to the Sale
Agreement and this Sale Order including, but not limited to, the interpretation of the terms,
conditions, and provisions hereof and thereof, the status, nature, and extent of the Purchased
Assets and all issues and disputes arising in connection with the relief authorized herein,
inclusive of those concerning the transfer of the assets free and clear of all Liens, and (iii)
enforce the injunctions set forth herein.

34. Subsequent Plan Provisions. Unless otherwise provided herein, nothing
contained in any chapter 11 plan confirmed in the Debtor’s case or any order confirming any
such plan or any other order in the Debtor’s case (including any order entered after any
conversion of this case into a case under chapter 7 of the Bankruptcy Code) shall alter, conflict
with, or derogate from, the provisions of the Sale Agreement or this Sale Order and, to the extent
of any such conflict, subject to this paragraph 34, the terms of this Sale Order and the Sale
Agreement shall control.

35. Further Assurances. From time to time, as and when requested by the other, the
Debtor and the Buyer, as the case may be, shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be taken, all such
further or other actions as such other party may reasonably deem necessary or desirable to
consummate the Sale with respect to the Buyer, including, such actions as may be necessary to
vest, perfect or confirm, or record or otherwise, in the Buyer its right, title and interest in and to
the Purchased Assets, subject to the provisions of the Sale Agreement.

36. Provisions Related to Governmental Authorities. Notwithstanding any

provision to the contrary in the Sale Motion, this Sale Order, and any implementing Sale

29

 

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 30 of 31

documents (collectively, the “Documents”) nothing shall: (i) authorize the assumption, sale,
assignment or other transfer to the Buyer of any agreements, grants, grant funds, licenses,
permits, authorizations, contracts, leases, agreements or other interests of the federal
government (collectively, “Federal Interests”), without compliance by the Debtor and/or the
Buyer with all terms of the Federal Interests and with all applicable non-bankruptcy law; (ii) be
interpreted to set cure amounts or require the government to novate, approve or otherwise
consent to the assumption, sale, assignment or other transfer of any Federal Interests; (iii) affect
the government’s rights to offset or recoup any amounts due under, or relating to, the Federal
Interests or the rights of the Debtor to assert all available defenses thereto, including, without
limitation, that any or all such rights are barred under applicable law, are hereby preserved; or
(iv) confer exclusive jurisdiction to the Bankruptcy Court with respect to the Federal Interests,
except to the extent set forth in 28 U.S.C. Section 1334 (as limited by any other provisions of the
United States Code). In addition, nothing in the Documents (i) releases, nullifies, precludes or
enjoins the enforcement of any police or regulatory liability to a governmental unit that any
entity would be subject to as the post-sale owner or operator of property after the date of entry of
this Sale Order or (ii) divests any tribunal of any jurisdiction it may have under police or
regulatory law to interpret this Sale Order or to adjudicate any defense asserted under this Sale
Order.

37. Governing Terms. To the extent this Sale Order is inconsistent with the Bidding
Procedures Order or any other prior order or pleading in this Chapter 11 Case, or the terms of the
Sale Agreement (including all ancillary documents executed in connection with such Sale

Agreement), this Sale Order shall govern.

30

 

 
Case 19-10844-BLS Doc 309 Filed 06/26/19 Page 31 of 31

38. Headings. The headings in this Sale Order are for purposes of reference only and
shall not limit or otherwise affect the meaning of the Sale Order.
Wilmington, Delaware

Dated: June, 2019

 

AE HONOR ALY BREAK BRENDAN L. SHANNON
UNITED S ANK Prcy JUDGE

31
